
	
		I
		112th CONGRESS
		2d Session
		H. R. 4013
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2012
			Mr. Herger introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To continue the employee payroll tax cut through
		  2012.
	
	
		1.Short titleThis Act may be cited as the
			 Temporary Payroll Tax Cut Continuation
			 Act of 2012.
		2.Extension of
			 payroll tax holiday
			(a)In
			 generalSubsection (c) of
			 section 601 of the Tax Relief, Unemployment Insurance Reauthorization, and Job
			 Creation Act of 2010 (26 U.S.C. 1401 note) is amended to read as
			 follows:
				
					(c)Payroll tax
				holiday periodThe term payroll tax holiday period
				means calendar years 2011 and
				2012.
					.
			(b)Conforming
			 amendmentsSection 601 of
			 such Act (26 U.S.C. 1401 note) is amended by striking subsections (f) and
			 (g).
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 remuneration received, and taxable years beginning, after December 31,
			 2011.
			
